940 F.2d 654Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Earl REA, a/k/a Tony Lee DeAngelo, Jr., a/k/a TommyDeAngelo, Defendant-Appellant.
No. 90-7114.
United States Court of Appeals, Fourth Circuit.
Submitted Nov. 19, 1990.Decided Aug. 1, 1991.

Appeal from the United States District Court for the Western District of North Carolina, at Charlotte.  Robert D. Potter, Chief District Judge.  (CR-88-165-1, CA-89-359-P)
Leroy Earl Rea, appellant pro se.
Carl Horn, III, Office of the United States Attorney, Charlotte, N.C., for appellee.
W.D.N.C.
AFFIRMED.
Before WILKINSON and NIEMEYER, Circuit Judges, and CHAPMAN, Senior Circuit Judge.
OPINION
PER CURIAM:


1
Leroy Earl Rea appeals from the district court's order refusing relief under 28 U.S.C. Sec. 2255.*   Our review of the record and the district court's opinion accepting the recommendation of the magistrate discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  United States v. Rea, CA-89-359P;  CR-88-165-1 (W.D.N.C. Aug. 8, 1990).  We deny the motions for oral argument and expedited appeal and dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.



*
 Although Rea was not given a proper opportunity to object to the magistrate's report and recommendation, any error was harmless since the district court clearly conducted a de novo review of the record.  See Braxton v. Estelle, 641 F.2d 392, 397 (5th Cir.1981)